DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Finality of the rejection of the last Office action is withdrawn.
Otero (US Pat No. 6,147,611) has been added to address the newly added claim limitations.
Claim Rejections - 35 USC § 103 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 7, 11, 14, 15, 19, 23, 36, 37, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US Pub No. 2009/0322513),  Jatavallabhuta et al. (“Jata”) (US Pub No. 2015/0271655) and Otero (US Pat No. 6,147,611).
Regarding claims 1 and 19, Hwang teaches a mobile monitor for a personal alarm system, said mobile monitor comprising: a housing configured for convenient mobility on a user’s person; a processing system arranged within the housing, said processing system configured to enable generation and subsequent transmission of a distress signal via a communications network, said signal indicative of a profile of the user of an associated monitoring arrangement having a dispatcher configured to dispatch emergency assistance upon receipt of said distress signal, the distress signal further indicative of a geospatial position of the mobile monitor; and a detector arranged in signal communication with the processing system and configured for sensing a user’s heart-rate, blood pressure, blood sugar levels, and/or electrical impulses of said user, unexpected changes to any of which causes automatic generation of the distress signal (See abstract, [0023], [0033], and [0036]).
Hwang does not explicitly teach a pre-registered on a user database.
Jata teaches pre-registered on a user database (See [0082]).
One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Hwang’s system to include Jata’s user database for greater user safety by providing users advanced warning to areas of elevated risk (See Jata [0019]). Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Otero teaches a detector being further configured to generate the distress signal upon detecting a user-programmable emergency phrase (See Col. 3 lines 51-62).
One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Hwang’s system to include Oteros’ user programmable phrase to provide greater ease of use and allow for activation in times when the user is unable to use their hands. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Regarding claims 4 and 23, Hwang teaches the distress signal generated by the mobile monitor is indicative of a type of emergency assistance required by the user (See [0033]).
Regarding claim 7, Hwang teaches is configured for convenient mobility on a user’s person by comprising a software application running on a mobile handset of the user or a device wearable by the user (See abstract, [0036], and claim 1). 
Regarding claims 11, 36, and 37, Hwang teaches configured to generate the distress signal upon direct user input, the mobile monitor having a microphone with the user input being a user-programmable emergency phrase which causes the mobile monitor to generate the distress signal (See [0036]). 
Regarding claim 14, Hwang does not teach a camera configured to transmit an image to the monitoring arrangement.
Jata teaches a camera configured to transmit an image to the monitoring arrangement (See [0018]).
Regarding claim 24, Hwang does not teach the emergency assistance dispatched by the dispatcher upon receipt of the distress signal is dependent on a pre-registered emergency assistance requirement registered on the user profile.
Jata teaches the emergency assistance dispatched by the dispatcher upon receipt of the distress signal is dependent on a pre-registered emergency assistance requirement registered on the user profile (See [0082]).
Regarding claim 24, Hwang teaches transmitting data from a mobile device to a monitoring center for display (See [0033]) but does not teach transmitting an image to the monitoring arrangement.
Jata teaches a camera configured to transmit an image to the monitoring arrangement (See [0018]).  It would be obvious to a person of ordinary skill in the art to combine these teachings in order to transmit image data of an emergency situation to monitoring personnel to allow the monitoring personnel to better help and/or prepare to help the user experiencing an emergency.
Regarding claim 38, Hwang teaches the mobile monitor includes an activating switch so that a user is able to manually activate generation of the distress signal (See [0044]). 
Claims 5, 16, 30, and 41 are rejected under 35 U.S.C. 103 as being unpatentable Hwang, Jata, and Otero as applied to claims above, and further in view of Hopkins et al. (US Pub No. 2015/0269827). 
Regarding claims 5 and 30, Hwang teaches a global navigation satellite system (GNSS) sensor to facilitate indication of the geospatial position of the mobile monitor, the monitor configured to generate the distress signal in accordance with the global navigation satellite system (GNSS) sensor  (See [0042]). 
Hwang does not teach a geofence.
Hopkins teaches a geofence (See [0008] and [0022]).
One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Hwang’s system to include Hopkin’s geofence to ensure users/patients safety. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Regarding claims 16 and 41, Hwang does not teach a notifier configured to notify the user of an occurrence, the notifier including an audible and/or visual and/or haptic notification means, the occurrence comprising the detector sensing a particular medical condition and/or an automatic and scheduled reminder notification for taking medication.
Hopkins teaches a notifier configured to notify the user of an occurrence, the notifier including an audible and/or visual and/or haptic notification means, the occurrence comprising the detector sensing a particular medical condition and/or an automatic and scheduled reminder notification for taking medication (See [0082] and Fig. 7B).
Regarding claim 31, Hwang does not teach he monitoring arrangement is configured to dispatch emergency assistance upon detecting that the geospatial position is outside a preconfigured geo-fence associated with the user profile on the user database.
Hopkins teaches the monitoring arrangement is configured to dispatch emergency assistance upon detecting that the geospatial position is outside a preconfigured geo-fence associated with the user profile on the user database (See [0008], [0022] and [0064] which teach that a caregiver is directly alerted when a user leaves a geofenced area.  It would be obvious to a person of ordinary skill in the art that the caregiver could be dispatched in order to assist the user back to the safe zone area.).
Claims 9 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang, Jata, and Otero as applied to claim 5 above, and further in view of Vincent (US Pub No. 2015/0288797).
Regarding claims 9 and 42, Hwang does not teach an inclinometer.
Vincent teaches an inclinometer configured to detect a change and/or a rate of change in orientation of the user’s person, detection of a specific change and/or rate of change which causes automatic generation of the distress signal (See [0191]).
One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Hwang’s system to include Vincent’s inclinometer to increase user by alerting to user falls. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang, Jata, and Otero as applied to claim 5 above, and further in view of Glover (US Pub No. 2008/0182547).
Regarding claim 29, Hwang does not teach radiolocation.
Glover teaches the monitoring arrangement and/or communications network is configured to radiolocate the geospatial position of the mobile monitor based on reception of the distress signal (See [0024]).
One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Hwang’s system to include Glover’s radiolocation for a low cost location tracking method. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS S MCCORMACK whose telephone number is (571)272-0841.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS S MCCORMACK/Primary Examiner, Art Unit 2683